ON MOTION
DYK, Circuit Judge.
ORDER
The United States moves to dismiss George Wyatt’s appeal as untimely. Wyatt has not responded. Wyatt submits a “motion for oral argument” and a motion for various forms of relief. The United States opposes. Wyatt submits a motion for “fees and other expenses under the Equal Access to Justice Act,” and a “motion and application for consideration,” which we construe as a motion to for an extension of time to file a notice of appeal.
An appeal from a decision of the Court of Federal Claims must be filed within 60 days of the entry of judgment. See 28 U.S.C. § 2107(b); Fed. RApp. P. 4(a)(1)(B). The certified list reflects that the judgment appealed from was entered by the Court of Federal Claims on July 27, 1999, and that the notice of appeal was filed on November 7, 2000, well after the expiration of the 60-day period. Because the time limit for filing a notice of appeal may not be waived, this appeal must be dismissed. See Sofarelli Assoc., Inc. v. United States, 716 F.2d 1395 (Fed.Cir.1983); Placeway Const. Corp. v. United States, 713 F.2d 726, 728 (Fed.Cir.1983).
Accordingly,
IT IS ORDERED THAT:
(1) The United States’ motion to dismiss is granted.
(2) Wyatt’s motions are denied.
(3) Wyatt’s pending motion for leave to proceed in forma pauperis is moot.
(4) Each side shall bear its own costs.